ON PETITION FOR REHEARING
The judgment of the trial court was reversed for reasons stated in the opinion that appears in 8 P.2d 825. Within the time allowed for making application for a rehearing defendant in error filed 5 copies of a paper entitled "petition for rehearing." Our rule 23 (42 Wyo. 536) says that an application for rehearing shall be by petition "briefly stating the points wherein it is alleged that the court has erred," and that the petition shall be accompanied by 5 copies of a brief "of the points and authorities relied on in support thereof." The paper filed in this case contains 15 pages of quotations from our opinion, statements of fact and argument. No authorities are cited. The application for rehearing does not meet the requirements of the rule, and might, perhaps, for that reason alone, be denied. See, Tuttle v. Roher, 23 Wyo. 318, 153 P. 27; Allen v. Houn,30 Wyo. 186, 219 P. 573. We are willing, however, to consider the so-called petition as a combined petition and brief, for the purpose of commenting on one or two matters that seem to be the main grounds of complaint. *Page 142
The judgment was reversed on the ground that the facts showed that plaintiff in error had probable cause for instituting the criminal prosecution. We understand that defendant in error concedes the law to be as stated in our opinion, but complains that the opinion did not recite all the facts. The opinion recites the facts that were either admitted or found by the jury to be true and known to plaintiff in error when he instituted the criminal prosecution, and which, in our opinion, showed probable cause for the prosecution. In our recital of the facts we stated (p. 827) that defendant in error obtained the cash on two checks, one of March 9, 1928 for $500 and the other of June 20, 1928, for $1000, and never redeposited the money in the bank. While the recital of these facts in the opinion is literally true, it is due to defendant in error to say that she explained her failure to redeposit the money by testifying that it was delivered by her to plaintiff in error on his request, and that the jury, in answer to a special interrogatory, found she did not appropriate the money to her own use.
There was much evidence introduced as the result of the effort of plaintiff in error to show that he had grounds for suspecting that defendant in error had been guilty of criminal conduct in several matters not referred to in our opinion. Some gold coins on hand for use as Christmas presents had disappeared. Some rent money had been collected and not accounted for. It was claimed that the check for $1000 was an alteration of a check for $100. The jury found in favor of defendant on the issues raised by the evidence as to these and other somewhat similar matters. We did not believe that the facts found by the jury on this evidence had any tendency to show want of probable cause for the criminal prosecution. Defendant in error now states no reason for holding that they had such tendency.
It seems to be feared that our opinion may be interpreted to mean that this court believes the defendant in error guilty of the crime for which she was tried and acquitted. *Page 143 
It is hardly necessary to say that the question of her guilt or innocence was not considered by us. We decided the case on the issue of probable cause, assuming, of course, that defendant in error was innocent of the crime, as found by two juries. If there is anything said in our former opinion which could be considered as an intimation that we believe defendant in error to have been guilty of the offense charged — which defendant in error in her petition for rehearing claims — we wish to state that no such intimation was intended. Plaintiff in error in his brief asked us to reverse this case on the ground that the evidence showed the defendant in error to be guilty of the crime charged. This we refused to do.
Rehearing Denied.